DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendment/Comment
In view of the Appeal Brief filed on August 05, 2021, the claimed invention is allowed as presented in the instant Office action.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 4
The catalytic converter of claim 1, wherein the unit cells comprise solid bodies, 

Claim 5
Line 3, “crossed layers of parallels (CLP) surface, a Schoen's Gyroid surface, a Schoen's I-WP surface, a Schwarz”

Reasons for Allowance 

a casing forming an inlet and an outlet, wherein the casing forms an enclosed volume via which the inlet and the outlet are in fluid communication; and 
a catalytic element disposed within the enclosed volume, wherein the catalytic element comprises one or more catalyst materials and unit cells arranged in three dimensions, wherein the catalytic element has cavities that are interconnected to accommodate a flow of exhaust gas received by the inlet to pass through the cavities of the unit cells to the outlet, and wherein the casing encloses the flow of exhaust gas from the inlet to the outlet, and wherein catalytic element comprises triply periodic minimal surfaces that define a plurality of the cavities, is considered novel. 
The closest prior art to Goto et al. (US 2016/0001275 A1) disclose a catalyst and a catalytic system for treating CO in an exhaust gas (i.e., a substrate structure for a converter) (Abstract). Goto discloses an embodiment of evaluation test using the catalyst of the invention and discloses an input gas stream and an output gas stream (paragraphs [0120]-[0125]). Goto’s disclosure of an embodiment of evaluation test using the catalyst (paragraphs [0120]-[0125]) directs a catalytic converter comprising a casing forming an inlet and an outlet wherein the casing forms an enclosed volume via which the inlet and the outlet are in fluid communication as evidenced by Schimitt (US 6,101,714) which shows a casing, an inlet and an outlet of a catalytic converter for purifying exhaust gases from an internal combustion engine (Schimitt, Abstract; Fig. 1). Goto discloses an embodiment comprising a catalyst for purifying exhaust gas, in which the noble metal, the oxide of the base material A (e.g., Al, Zr. Ti), and the oxide of the base Goto does not explicitly disclose the plurality of unit cells comprises a cavity defined by a triply periodic minimal surface.
Other pertinent prior art to Ryan (US 2014/0014493 A1) discloses mass transfer packing with a minimal surface or a triply periodic minimal surface which enables significantly improved performance for separation and mixing applications (Abstract). Ryan discloses that mass transfer packing with a minimal surface or a triply periodic minimal surface is useful in conjunction with various embodiments, methods, and types of apparatus (systems) that effect mass transfer. Ryan discloses minimal surface area structures are suitable for carrying out distillations and absorption separations and methods to accomplish these operations (paragraph [0009]).
However, the teachings of Goto and Ryan, alone or in a combination, does not provide any guidance which would lead one to construct a catalytic converter comprising catalytic element having triply periodic minimal surfaces that define a plurality of the cavities as recited in claim 1 of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772